DETAILED ACTION
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 35 and 46 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  
Claims 35 and 46 merely recite components or properties that define a Hall effect sensor system, therefore not further limiting the independent claim.  
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 21, 23-25, 32, 34-40, and 46 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Borinato (US 9,820,433).

21. An autonomous mobile robot comprising: a body (14) movable relative to a surface; a bumper (12) mounted on the body and movable relative to the body (col 12, line 48-51), the bumper comprising a backing movable relative to the body (either top or bottom side of “12”); and a Hall effect sensor system (15) comprising a first portion on the body and a second portion on the backing of the bumper (col 12, line 47-48); wherein the Hall effect sensor system is configured to output an electrical signal in response to a movement of the backing, the electrical signal being proportional to an amount of displacement of the second portion relative to the first portion (inherent qualities of Hall effect sensor system which necessarily flows from the definition of “Hall effect sensor”, no Official Notice taken, see below cited Ramsden reference).

23. The autonomous mobile robot of claim 21, wherein the Hall effect sensor system comprises a Hall effect sensor and a magnet (necessarily flows from definition), wherein the Hall effect sensor is positioned on the body, and the magnet is positioned on the backing of the bumper (FIG. 6; in the event applicant is unconvinced, it would have been an obvious configuration to try from a limited set of possible combinations, which consists of: sensor-body/magnet-bumper or sensor-bumper/magnet-body).

24. The autonomous mobile robot of claim 21, wherein the Hall effect sensor system comprises a Hall effect sensor and a magnet (necessarily flows from definition), wherein the magnet is movable vertically relative to the Hall effect sensor (Fig. 6), and wherein the electrical signal is indicative of a change in a magnetic field at the Hall effect sensor, the change in the magnetic field varying with a vertical distance between the magnet and the Hall effect sensor (necessarily flows from definition).

25. The autonomous mobile robot of claim 21, wherein the Hall effect sensor system comprises a Hall effect sensor and a magnet (necessarily flows from definition), wherein the 

32. An autonomous mobile robot comprising: a body (14) movable relative to a surface; a bumper (12) mounted on the body and movable relative to the body in response to a force applied to the bumper (col 12, line 48-51); a first Hall effect sensor system (15) to output a first electrical signal that varies proportionally with an amount of movement of the bumper (inherent qualities of Hall effect sensor system which necessarily flows from the definition of “Hall effect sensor”, no Official Notice taken, see below cited Ramsden reference), at least part of the first Hall effect sensor system being mounted to the bumper (FIG. 6); a second Hall effect sensor system (15) to output a second electrical signal that varies proportionally with the amount of the movement of the bumper (inherent qualities of Hall effect sensor system which necessarily flows from the definition of “Hall effect sensor”, no Official Notice taken, see below cited Ramsden reference), at least part of the second Hall effect sensor system being mounted to the bumper (FIG. 6); and a controller (110) to control movement of the body in response to the first electrical signal and the second electrical signal (col 12, line 40-42).

34. The autonomous mobile robot of claim 32, wherein: the first Hall effect sensor system comprises a Hall effect sensor and a magnet, and the second Hall effect sensor system comprises a Hall effect sensor and a magnet (necessarily flows from definition); the Hall effect sensor of the first Hall effect sensor system is positioned on the body, and the magnet of the first Hall effect sensor system is positioned on bumper; and the Hall effect sensor of the second Hall effect sensor system is positioned on the body, and the magnet of the second Hall effect sensor system is positioned on the bumper (FIG. 6).

35. The autonomous mobile robot of claim 32, wherein the first Hall effect sensor system comprises a Hall effect sensor and a magnet, and the second Hall effect sensor system comprises a Hall effect sensor and a magnet (necessarily flows from definition); the first electrical necessarily flows from definition).

36. The autonomous mobile robot of claim 32, wherein the controller is configured to determine one or more attributes of the force applied to the bumper based on the first electrical signal and the second electrical signal (col 12, line 46-51; magnitude of force determined based on Hall effect sensor system voltage).

37. The autonomous mobile robot of claim 36, wherein configurations of the controller to determine the one or more attributes of the force comprise configurations to perform one or more interpolation processes based on the first and second electrical signals (col 12, line 40-42; implicitly disclosed by “moving away from obstacle” teaching since interpolation of location of force [obstacle] applied to bumper is necessary in order to effectively change moving direction to avoid the obstacle).

38. The autonomous mobile robot of claim 36, wherein the one or more attributes of the force comprises a location of the force applied to the bumper (col 12, line 40-42; implicitly disclosed by “moving away from obstacle” teaching since location of force applied to bumper is necessary in order to effectively change moving direction to avoid the obstacle).

39. The autonomous mobile robot of claim 32, wherein the bumper comprises a backing (either top or bottom side of “12”) movable relative to the body in response to the force applied to the bumper.



46. The autonomous mobile robot of claim 32, wherein at least one of the first electrical signal and the second electrical signal varies linearly with the movement of the bumper (necessarily flows from definition).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 26-31 and 41-45 are rejected under 35 U.S.C. 103 as being unpatentable over Borinato.

As to claim 26, Borinato obviates wherein the backing comprises rigid regions that are interconnected by flexible regions, at least one of the rigid regions comprising a post that extends toward the body and through a hole in the body, the first portion of the Hall effect sensor system design choice dependent on particular configuration of robot platform/non-functional descriptive material.  No unexpected effect arises as Hall effect sensor system operates conventionally).

As to claim 27, Borinato discloses the claimed invention, as shown above.  However, it is silent with regards to a horizontal displacement of the sensor system.
It would have been obvious to one of ordinary skill in the art to try a horizontal displacement of the sensor since it is the only remaining orientation option (vertical vs. horizontal) for the sensor, the change in orientation not affecting the functionality of the sensor, being motivated by the horizontal movement of the robot.

As to claim 28, Borinato obviates wherein the first portion of the Hall effect sensor system is attached to the body on a surface of the body facing towards the backing (FIG. 6), and the second portion of the Hall effect sensor system is attached to the backing on a side of the backing facing towards the body (obvious to try from limited possibilities [facing towards/facing away]).

As to claim 29, Borinato obviates wherein the backing comprises an integrated structure having a substantially constant rigidity across an entirety of the integrated structure (design choice dependent on particular configuration of robot platform/non-functional descriptive material /non-functional descriptive material.  No unexpected effect arises as Hall effect sensor system operates conventionally).

As to claim 30, Borinato discloses the claimed invention, including detect an overhead object in response to vertical displacement of the first portion of the Hall effect sensor system relative to the second portion of the Hall effect sensor system when the bumper contacts the 
It would have been obvious to one of ordinary skill in the art to try a horizontal displacement of the sensor since it is the only remaining orientation option (vertical vs. horizontal) for the sensor, the change in orientation not affecting the functionality of the sensor, being motivated by the horizontal movement of the robot.

31. The autonomous mobile robot of claim 21, wherein the autonomous mobile robot is an autonomous cleaning robot configured to perform a cleaning operation on the surface (obvious variant in the art, see background col 1, line 23-41).

41. The autonomous mobile robot of claim 40, wherein the multiple segments are interconnected by a plurality of connection elements to form an integrated structure, the plurality of connection elements being more flexible than the multiple segments (design choice dependent on particular configuration of robot platform/non-functional descriptive material.  No unexpected effect arises as Hall effect sensor system operates conventionally).

42. The autonomous mobile robot of claim 41, wherein the connection elements having a same material as the multiple segments and being less thick than the multiple segments (design choice dependent on particular configuration of robot platform/non-functional descriptive material.  No unexpected effect arises as Hall effect sensor system operates conventionally).

43. The autonomous mobile robot of claim 41, wherein at least some of the multiple segments are disconnected from others of the multiple segments (design choice dependent on particular configuration of robot platform/non-functional descriptive material.  No unexpected effect arises as Hall effect sensor system operates conventionally).

44. The autonomous mobile robot of claim 39, wherein the backing has a first side that is in series with, and angled relative to, a second side; wherein the backing comprises a first segment aligned to the first Hall effect sensor system on the first side and a second segment aligned to the second Hall effect sensor system on the second side; and wherein the first segment is connected to the second segment by a connection element having a length that is greater than a length from the first segment along the first side to the second segment along the second side (design choice dependent on particular configuration of robot platform/non-functional descriptive material.  No unexpected effect arises as Hall effect sensor system operates conventionally).

45. The autonomous mobile robot of claim 44, wherein the connection element is angled away from the first segment at the first side, and the connection element is angled away from the second segment at the second side (design choice dependent on particular configuration of robot platform/non-functional descriptive material.  No unexpected effect arises as Hall effect sensor system operates conventionally).

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 23 and 28 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 37 of U.S. Patent No. 9,505,140. Although the claims at issue are not identical, they are not patentably distinct from each other because further limitation of where the sensor and magnet are positioned would have been obvious to one of ordinary skill in the art since one would have a limited choice of either body or backing to mount either component and also facing or not facing.
Claim 30 is rejected on the ground of nonstatutory double patenting as being unpatentable over claims 10 and 1 of U.S. Patent No. 10,035,270.  Although the claims at issue are not identical, they are not patentably distinct from each other because the Application claims “a bumper mounted on the body and movable relative to the body”, which is broader than the Patent’s “a bumper mounted on the body and vertically displaceable relative to the body”.  Therefore, it would have been obvious to one of .
Claims 32, 33, 35, and 39 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 11 of U.S. Patent No. 9,505,140, in view of Borinato. Although the claims at issue are not identical, they are not patentably distinct from each other because the additional limitation in the application of “a controller to control movement of the body in response to the first electrical signal and the second electrical signal” would have been obvious in view of Borinato, which teaches said controller in at least column 12, lines 38-42, in order to actualize a control result based on the outputs of the sensors.  Additionally, the Application claims a Hall effect sensor system while the Patent recites a generic sensor; nevertheless, the specification of the Patent discloses a Hall effect sensor system as one embodiment of the generic sensor.  Since there is no generic sensor that is capable of performing the function recited, we have to read the claim in view of the specification which defines the generically claimed sensor as a Hall effect sensor.
Claim 37 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 17 of U.S. Patent No. 9,505,140, in view of Borinato.
Claim 38 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 16 of U.S. Patent No. 9,505,140, in view of Borinato.
Claim 40 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 12 of U.S. Patent No. 9,505,140, in view of Borinato.  Claims 37, 38, and 40 of the Application share claim language with claims 17, 16, and 12 of the Patent.

Allowable Subject Matter
Claims 47-51 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Response to Arguments
With respect to the argument regarding the claim rejections under 35 USC 112(d), the argument is persuasive for claim 24 and the respective rejection has been withdrawn.  However, the argument is not persuasive for claims 35 and 46 since, for claim 35, the subject matter of claim 33 has been merely incorporated thus essentially having the same limitations as the previous claim 35; and, for claim 46, at least one of the first Hall effect sensor system or the second Hall effect sensor system are already arranged relative to the bumper such that at least one of the first electrical signal and the second electrical signal varies linearly with the movement of the bumper in order for either Hall effect sensor system to output respective electrical signals that vary proportionally with an amount of movement of the bumper, as claimed in independent claim 32.
With respect to the argument regarding the claim rejections under 35 USC 102/103, the argument proceeds by arguing that Borinato does not disclose a Hall effect sensor system configured to output an electrical signal in response to a movement of a backing of a bumper of an autonomous mobile robot, the electrical signal being proportional to an amount of displacement of a second portion of the Hall effect sensor system relative to a first portion of the Hall effect sensor system.  The argument is not persuasive because Borinato discloses such limitations when it disclosed the Hall effect sensor system, by definition.  An excerpt from Hall-Effect Sensors Theory and Application Second Edition by Edward Ramsden has been cited in this Action in order to document said definition.
With respect to the argument regarding statutory double patenting rejections, said argument is persuasive and the respective rejections have been withdrawn.  Any potential non-statutory double patenting rejection on the previously rejected claims will be held in abeyance until allowability status is concluded.  The non-statutory double patenting rejections from the previous Action will be held in abeyance.
The new claims are allowable due to Borinato and the rest of the prior art being silent with respect to determining one or more attributes of contact by the Hall effect sensor system/s and effecting robot commands based on said one or more attributes of contact.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICHOLAS KISWANTO whose telephone number is (571)270-3269.  The examiner can normally be reached on 8AM-4PM Hawaii.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeff Burke can be reached on 571-270-3844.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Nicholas Kiswanto/             Primary Examiner, Art Unit 3664